ORDER

PER CURIAM.
Paul Blunt appeals from his conviction of one count of kidnapping, a class B felony under § 565.110, RSMo 1994, for which the trial court sentenced him to a fifteen-year term of imprisonment. On appeal, Mr. Blunt contends that the trial court erred by overruling his motion for judgment of acquittal at the close of the State’s evidence because the State failed to prove that Mr. Blunt abducted the victim in order to facilitate the commission of a felony. Mr. Blunt also raises two points of error relating to the motion court’s denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. First, he contends that his trial counsel was *756ineffective for failing to file a motion for new trial based on newly discovered evidence. Second, he contends that his trial counsel was ineffective for failing to request testing of blood samples from his automobile in order to show that the blood was not from the victim and for failing to discover during the investigation of the ease that there was another possible source for the blood found in his car.
The judgments of the trial court and motion court are affirmed. Rules 84.16(b) and 30.25(b).